Title: From George Washington to George Measam, 16 September 1779
From: Washington, George
To: Measam, George


        
          Sir
          Head Qrs West point the 16th of Septr 1779
        
        Mr Wilkinson has transmitted me the Copy of a Letter from him to you of the 13th and of your Answer the next day. The only part of your correspondene which it concerns me to notice—is that which supposes, that Mr Wilkinson has not the direction and superintendance of the Cloathing at Springfield. I confess I am surprised, after the Ordinance of the 23d of March—and his appointment by Congress as Cloathier General and an annunciation of it in General Orders, that you should have entertained an Idea that he had not the general direction & ordering of All Cloathing for the Army when, from the very nature of the Ordinance and his subsequent appointmt, and the necessity of the thing—it is implied and declared in the most explicit and unequivocal terms. Such an Idea is totally inadmissible, and your making it necessary for him to have his commands with respect to the Cloathing at Springfield pass through you and sanctified by your instructions cannot be considered in any other light than as a disobedience of the Acts of Congress. They have been pleased to appoint him Head of the Department and as such he must be regarded and respected accordingly—whatever claims expectations or wishes You or Any other Gentlemen might have had of being elected to the Office. Mr Wilkinson’s taking charge of the Goods at Springfield, cannot possibly retard the Settlement of your accounts, as his receipts, in adjusting the same, will operate as substantially as a Voucher for the Articles delivered, as if they had been issued to the Army—and must exonerate you from every public claim for every article comprehended in them. I trust Sir, there will be no farther difficulties in this business, and that you, so far from throwing impediments in the way—will do any thing that rests with you, to promote the Objects of his appointment. I am Sir Yr Most Obedt sert
        
          G.W.
        
      